Title: From James Madison to Thomas Jefferson, 3 August 1808
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Aug. 3. 08

The letter from me respecting the Leonidas was with the papers returned.  I considered it as a mistake.  But the letter was of so little acct. that I have not preserved it.  Can you tell me any thing of the Randolph who has written one of the inclosed letters?
We have had five rains since my arrival, and as this neighborhood had not previously suffered from drouth, our fields are very promising.  The crops of Hay have been greater than ever known, and generally saved in favorable weather.  The Wheat crop is scanty, and in some instances the quality very indifferent.  I write this for the stage mail, and can therefore say nothing as to the budget expected by it.  Yrs. with respectful attacht

James Madison

